 Case 2:19-cv-01770-RGK-RAO Document 79-1 Filed 09/04/19 Page 1 of 4 Page ID #:773



 1   Dan Stormer, Esq. [S.B. # 101967]
     Brian Olney, Esq. [S.B. #298089]
 2   HADSELL STORMER RENICK & DAI LLP
     128 N. Fair Oaks Avenue
 3   Pasadena, California 91103
     Telephone: (626) 585-9600
 4   Facsimile: (626) 577-7079
     Emails: dstormer@hadsellstormer.com
 5           bolney@hadsellstormer.com
 6
     Attorneys for Plaintiffs
 7
     [Additional Counsel continued on next page]
 8
 9
10
                            UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12   KARLA GARCIA ARANDA, an                       Case No.: 19-cv-01770-RGK (RAO)
     individual; ALFREDO ARANDA, an
13   individual; and Minor Plaintiff B.A., by      [Assigned to the Honorable R. Gary
     and through his Guardian ad Litem, Karla      Klausner– Courtroom 850]
14   Garcia Aranda,
                                                   DECLARATION OF BRIAN OLNEY
15                    Plaintiffs,                  AND EXHIBIT IN SUPPORT OF
                                                   PLAINTIFFS’ OBJECTIONS AND
16          v.                                     REQUEST TO STRIKE THE
                                                   DECLARATION OF RYAN A.
17   COUNTY OF LOS ANGELES, a public               GRAHAM AND EXHIBITS 1-3 IN
     entity, LOS ANGELES DEPARTMENT                SUPPORT OF DEFENDANTS’ RULE
18   OF CHILDREN AND FAMILY                        12(C) MOTION FOR JUDGMENT ON
     SERVICES, a subdivision of the County         THE PLEADINGS
19   of Los Angeles; RUBEN JIMENEZ, an
     individual; MELISSA RAMIREZ, an               Date:       September 16, 2019
20   individual; LYDIA BUENO, an                   Time:       9:00 a.m.
     individual; ALEXANDRA RONCES, an              Crtrm:      8:50
21   individual; GLADYS ESCOBEDO, an
     individual; EVITA SALAS, an                   Complaint filed:        August 15, 2018
22   individual, ANTONIA LOPEZ, an                 Discovery Cut-Off:      January 2, 2020
     individual; RACHEL SIMONS, an                 Motion Cut-Off:         January 16, 2020
23   individual; GLORIA MEJIA, an                  Trial Date:             March 31, 2020
     individual; STEPHANIE MORALES, an
24   individual; LAURA LUNA, an
     individual; SANDRA JIMENEZ, an
25   individual; OFFICER PACHECO, an
     individual; OFFICER ESPINOZA, an
26   individual, and DOES 1- 10,
27                   Defendants.
28
     OLNEY DECL & EX IN SUPP PLTFS’ OBJ
     DECL ISO DEFTS’ MTN FOR JUDG ON PLDGS
 Case 2:19-cv-01770-RGK-RAO Document 79-1 Filed 09/04/19 Page 2 of 4 Page ID #:774



 1   [Additional Counsel continued from previous page]
 2
     Olu K. Orange, Esq. (SBN 213653)
 3   o.orange@orangelawoffices.com
     ORANGE LAW OFFICES, P.C.
 4   3435 Wilshire Boulevard, Suite 2910
     Los Angeles, California 90010
 5   TEL: (213) 736-9900
     FAX: (213) 417-8800
 6
 7   Rachel Steinback (SBN 310700)
     LAW OFFICE OF RACHEL STEINBACK
 8   P.O. Box 291253
     Los Angeles, CA 90029
 9   Telephone: (213) 537-5370
     Facsimile: (213) 232-4003
10   Email: steinbacklaw@gmail.com
11
     Attorneys for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     OLNEY DECL & EX IN SUPP PLTFS’ OBJ
     DECL ISO DEFTS’ MTN FOR JUDG ON PLDGS
Case 2:19-cv-01770-RGK-RAO Document 79-1 Filed 09/04/19 Page 3 of 4 Page ID #:775



 1                            DECLARATION OF BRIAN OLNEY
 2   I, Brian Olney hereby declare and say:
 3         1.     I am a partner at the law firm of Hadsell Stormer Renick & Dai LLP. I am
 4   an attorney licensed to practice law in California and before this Court, and am counsel of
 5   record for Plaintiffs in this action. The information contained herein is based on my
 6   personal knowledge, or upon review of files and documents generated or received and
 7   regularly maintained by my office in connection with this case. If called upon, I could
 8   testify in a court of law to the accuracy of the matters set forth herein.
 9         2.     On August 1, 2019, this Court issue an order granting in part and denying in
10   part Defendants’ motion to dismiss. (Dkt No. 67.) The Court granted Plaintiffs leave to
11   amend their violation of mandatory duty claim. Id. at 11, 13.
12         3.     On August 5, 2019, I sent Defendants an email providing notice under Local
13   Rule 7-3 of Plaintiffs’ intention to file a motion for leave to make amendments beyond
14   those permitted by the Court’s August 1 order—specifically, to amend the operative
15   complaint to add Karla Garcia as a Plaintiff and allege facts supporting B.A.’s negligence
16   and negligence per se claims. I did not ask to meet and confer regarding Plaintiffs’
17   intention to amend their violation of mandatory duty claim because the Court had already
18   granted Plaintiffs leave to amend this claim, and Defendants’ consent to amend that claim
19   was therefore unnecessary. See Fed. R. Civ. Proc. 15(a)(2).
20         4.     On August 7, 2019, I held a telephonic meet and confer with Defense
21   counsel Ryan Graham. Defense counsel states in his declaration that “I asked Mr. Olney
22   if he intended to amend with respect to that specific claim for relief. He answered in the
23   negative.” (Dkt No. 75-1 ¶ 4(a).) This statement is not true. I never told Defense
24   counsel that Plaintiffs did not intend to amend their mandatory duty claim. To the
25   contrary, I told Defense counsel that Plaintiffs would be amending this claim as permitted
26   by the Court. Defense counsel did not ask whether or not Plaintiffs would include their
27   amendment to their mandatory duty claim in their Rule 15 motion for leave to make other
28   amendments. I made no representation that all amendments would be contained within a
      OLNEY DECL & EX IN SUPP PLTFS’ OBJ
      DECL ISO DEFTS’ MTN FOR JUDG ON PLDGS
                                                    -1-
Case 2:19-cv-01770-RGK-RAO Document 79-1 Filed 09/04/19 Page 4 of 4 Page ID #:776



 1   single pleading.
 2         5.     By August 13, Plaintiffs had determined that we would require more time to
 3   prepare and file our motion for leave to amend. Because Defendants had indicated their
 4   intention to file their motion for judgment on the pleadings on August 13 and notice the
 5   motion for hearing September 16 so that it would be heard on the same day as Plaintiffs’
 6   own motion, I emailed Defense counsel the morning of August 13 to inform them that we
 7   would not be filing our motion that day. (Dkt No. 75-4.)
 8         6.     Defense counsel states that “I believed, when I read Mr. Olney’s email on
 9   August 13, 2019, that Plaintiffs’ motion would be filed on August 19, 2019, the same
10   date as mine, in order to be heard on September 16.” (Dkt No. 75-1 ¶ 6.) I never told
11   Defense counsel Plaintiffs intended to file their motion on August 19. After I sent my
12   August 13 email, Defense counsel never asked me when we anticipated filing our
13   amended pleadings and motion for leave to amend, and they never asked whether
14   Plaintiffs intended to file their motion on August 19.
15         7.     Defendants filed their motion on August 19 at 10:52 P.M.—nearly at the
16   midnight deadline to file a motion that day. (Ex. A). By this late hour, it likely would
17   have been apparent to Defendants that Plaintiffs would not be filing their motion on
18   August 19.
19
20         I declare under penalty of perjury under the laws of the State of California and the
21   United States of America that the foregoing is true and correct. Executed this 4th day of
22   September 2019, in Pasadena, California.
23
24                                                 /s/ Brian Olney
                                                   Brian Olney
25
26
27
28
     OLNEY DECL & EX IN SUPP PLTFS’ OBJ
     DECL ISO DEFTS’ MTN FOR JUDG ON PLDGS
                                                  -2-
